Citation Nr: 0717003	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-35 097	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana





THE ISSUE

Entitlement to nonservice-connected pension benefits.





ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran enlisted in the United States Army Reserves in 
September 1974, and he was discharged in August 1985.  During 
that time, he was ordered to active duty from May 1976 to 
August 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2005.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Although a copy of the the veteran's DD Form 214 in this 
case shows a period of "prior active service" of 4 months 
and 16 days before the period of active duty beginning in May 
1976, this period was verified on remand by military 
personnel records to have been a period of active duty for 
training (ACDUTRA) rather than a period of "active duty".

3.  The veteran did not serve in the active military, naval 
or air service during a period of war.




CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with adequate notice prior to the initial 
decision in January 2005.  Nevertheless, the RO did send the 
veteran letters in December 2005 and April 2006 in connection 
with his claim for nonservice-connected pension benefits, 
which met the notification requirements.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim was readjudicated in a supplemental statement of the 
case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for nonservice-connected 
pension benefits.  Specifically, the December 2005 and April 
2006 letters indicated that he needed evidence showing that 
he had qualifying active duty service (at least 90 days of 
active duty during a period of war); evidence of qualifying 
income and net worth; and, medical evidence showing that he 
was permanently and totally disabled.  Additionally, the 
October 2005 statement of the case (SOC) and the October 2006 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2005 and April 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.
The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2005 and April 2006 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The December 2005 and April 2006 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2005 and April 2006 
letters informed the veteran that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the decision, SOC, and SSOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The April 
2006 letter also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his service personnel records, VA medical 
records, and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  VA has also assisted the veteran throughout 
the course of this appeal by providing him with a SOC and a 
SSOC, which informed him of the laws and regulations relevant 
to the claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


Law and Analysis

To establish basic eligibility for nonservice-connected VA 
pension benefits, a veteran must have served in the active 
military, naval or air service: for a period of 90 days or 
more during a period of war; during a period of war and be 
discharged or released from such service for a service-
connected disability; for a period of 90 days or more and 
such period either began or ended during a period of war; or, 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war period.  
See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) 
(2006).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  The Persian Gulf War is 
defined as the period beginning on August 2, 1990 through the 
date to be prescribed by Presidential proclamation or law.  
38 C.F.R. § 3.2(i).

The term "active military, naval, or air service" is 
defined to include active duty, any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24); see also 38 C.F.R. § 3.6(a). 

At the time of the Board's December 2005 remand in this case, 
a period of active duty from May 1976 to August 1978 was 
shown by a copy of a DD Form 214 which appeared to have been 
submitted by the veteran, and this period of active duty 
service had been verified by the RO.  However, the DD Form 
214 also showed a period of "prior active service" of 4 
months, 16 days.  Accordingly, the Board remanded this case 
for the RO to verify whether that period of service was 
actually a period of ACDUTRA and not a period of active duty 
of 90-days or more which began during the Vietnam era.  The 
Board did this because service departments often list both 
ACDUTRA periods as well as active duty periods under the box 
for "prior active service" on DD Forms 214.  Had the period 
of "prior active service" of more than 4 months been 
"active duty" during the Vietnam era, the veteran would 
have been eligible for non-service-connected pension.  38 
C.F.R. § 3.3(a) (2006).  
In this regard, the Board notes that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits unless a United States service department 
documents or certifies his or her service.  Soria v. Brown, 
118 F. 3d at 749.  Where, as in this case, a copy of a 
document issued by the service department reflects that a 
period of service may render the claimant eligible for the 
benefit he is seeking, VA has a duty to verify that service 
with official records.  38 C.F.R. § 3.203.

On remand, the RO noted in a handwritten note on the Board's 
remand order that neither ACDUTRA nor INACDUTRA qualify for 
the purpose of eligibility for non-service-connected pension.  
In addition, the RO apparently attached to the right side of 
the claims folder a copy of section 3.6 of VA regulations 
with a definition of "active duty" as not including ACDUTRA 
highlighted in pink.  However, the regulatory definition of 
active duty is not at issue in this case, and a copy of the 
regulation is not helpful in determining whether the 4-month 
period of "prior active service" shown on the DD Form 214 
in this particular case referred to a period of active duty 
or to a period of ACDUTRA.  Fortunately, however, the RO also 
obtained on remand the veteran's service personnel records 
which do provide the proper verification that the period of 
"prior active service" in excess of 90-days was a period of 
ACDUTRA and not active duty, and these records from the 
service department resolve the issue as to whether the 
veteran is eligible for non-service-connected pension.  (The 
Board does acknowledge, in this regard, that its having asked 
to the RO in its December 2005 remand order to provide any 
information about the brief period of prior inactive service 
noted on the DD Form 214 was unnecessary, and the Board 
regrets any time or effort spent by the RO on this matter.) 

Concerning the development done on remand, the Board notes 
that the basic facts in this case are now clear.  The 
veteran's service records show that he enlisted in the United 
States Army Reserves on September 30, 1974, and he was 
thereafter ordered to active duty from May 13, 1976, to 
September 15, 1978.  He was subsequently discharged from the 
United States Army Reserves on August 2, 1985.
Although the veteran's active duty service from May 1976 to 
September 1978 exceeds 90 days, this service did not take 
place during a period of war.  In this regard, the Board 
notes that such active duty service was after the Vietnam Era 
and prior to the Persian Gulf War.  Therefore, the Board 
finds that the veteran's active duty service from May 1976 to 
September 1978 does not qualify him for nonservice-connected 
pension benefits.

Moreover, as noted above, although the the period of "prior 
active service" shown on the copy of the DD Form 214 of 4 
months, 16 days, did begin during the Vietnam era, this 
period has been verified by official Army personnel records 
to have been a period of ACDUTRA, not active duty.  In 
addition, the Board observes that the veteran does not have 
any service-connected disabilities.  As such, he has not 
established that he became disabled from a disease or injury 
incurred or aggravated in line of duty during ACDUTRA or that 
he became disabled from an injury incurred or aggravated in 
line of duty during INACDUTRA.  Therefore, none of the 
veteran's periods of ACDUTRA or INACDUTRA would qualify as 
periods of "active military, naval, or air service."  38 
U.S.C.A. § 101(24); McManaway v. West, 13 Vet. App. 60, 67 
(1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995)), for the proposition that, "if a claim relates to a 
period of active duty for training, a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

Accordingly, for the reasons noted above, the Board finds 
that the veteran did not serve in the active military, naval, 
or air service during a period of war, and is not eligible to 
receive pension benefits under the provisions of 38 U.S.C.A. 
§ 1521.  Because the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension, 
his claim must be denied by operation of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board has no discretion 
and must apply the law and regulations as stated.  See 38 
U.S.C.A. § 7104(c).  Accordingly, his claim for a nonservice-
connected pension is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


